503 So. 2d 373 (1987)
SUN STATE SERVICES, INC., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Lucille A. Leonard, Appellees.
No. BN-21.
District Court of Appeal of Florida, First District.
February 13, 1987.
Mark A. Hanley of Shackleford, Farrior, Stallings & Evans, P.A., Tampa, for appellant.
Lucille A. Leonard, pro se.
Geri Atkinson-Hazelton, General Counsel, and John D. Maher, Unemployment Appeals Com'n, Tallahassee, for appellee/Florida Unemployment Appeals Com'n.
SMITH, Judge.
We reverse the order of the Florida Unemployment Appeals Commission upholding the appeals referee's determination that the employee, Lucille Leonard, was entitled to unemployment compensation benefits. The employee worked for Sun State Services, Inc., a temporary nursing service, as a home health aide taking work assignments when they were available and she felt like working. The employee voluntarily terminated her employment, without good cause attributable to her employer, on or about May 10, 1985, after finishing an assignment, when she left Florida to go to Illinois to take care of an ailing sister. Section 443.101(1)(a), Florida Statutes (1983); Moore v. Florida Unemployment Appeals Commission, 498 So. 2d 992 (Fla. 1st DCA 1986); Home Fuel Oil Company, Inc. v. Florida Unemployment Appeals Commission, 494 So. 2d 268 (Fla. 2d DCA 1986); Department of Air Force v. State Unemployment Appeals Commission, 486 So. 2d 632 (Fla. 1st DCA 1986); and Kacsir v. State Unemployment Appeals Commission, 456 So. 2d 528 (Fla. 3d DCA 1984). See also Baptist Medical Center v. Stolte, 475 So. 2d 959 (Fla. 1st DCA 1985).
REVERSED.
JOANOS and BARFIELD, JJ., concur.